       Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 1 of 32



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                     :
LOYAL BARRY GASKIN, JR.,             :
                                     :
     plaintiff,                      :
                                     :
v.                                   :   CASE NO. 3:18-cv-01978(RAR)
                                     :
NANCY A. BERRYHILL, 1                :
ACTING COMMISSIONER OF               :
SOCIAL SECURITY,                     :
                                     :
     defendant.                      :



                       RULING ON PENDING MOTIONS

       Loyal Barry Gaskin, Jr. (“plaintiff”) appeals the final

decision of the Commissioner of Social Security (“the

Commissioner”) pursuant to 42 U.S.C. § 405(g).          The Commissioner

denied plaintiff’s application for Social Security Disability

Benefits on September 28, 2018.       Plaintiff timely appealed to

this Court.    Currently pending are plaintiff’s motion for an

order reversing or remanding his case for a hearing (Dkt. #27-2)

and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #28-2.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is GRANTED and the

Commissioner’s motion to affirm is DENIED.



1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party to this action automatically.
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 2 of 32



                               STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.       Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                   2
      Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 3 of 32



     The Second Circuit Court of Appeals has defined substantial

evidence as “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Williams on

Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Substantial evidence must be “more than a scintilla or touch of

proof here and there in the record.”       Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.         42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”           42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                    3
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 4 of 32



     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”    42 U.S.C. § 423(d)(2)(A).         “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                          PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on July 9, 2015.     (R. 318.) 4      Plaintiff alleged a

disability onset date of September 1, 2012.           (R. 318.)   At the

time of application, plaintiff alleged that he suffered from

depression, hepatitis C, bipolar, ADHD, mood disorder, and

anxiety.    (R. 91.)   The initial application was denied on

October 26, 2015, and again upon reconsideration on March 3,



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
        Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 5 of 32



2016.    (R. 188–192, 194–197.)      Plaintiff then filed for an

administrative hearing which was held by ALJ Matthew Kuperstein

(hereinafter the “ALJ”) on November 6, 2017.          (R. 46-89.)    The

ALJ issued an unfavorable decision on November 29, 2017.            (R.

12–27.)    Plaintiff filed a request for review with the Appeals

Council on January 24, 2018.        (R. 300–302.)    The Decision Review

Board denied plaintiff’s request for review on September 28,

2018.    (R. 3–8.) Plaintiff then filed this action seeking

judicial review.      (Dkt. #27-2.)

                                 DISCUSSION

       Plaintiff asserts that the ALJ failed to develop the

record, violated the treating physician rule, and that the ALJ’s

findings at step five are not supported by substantial evidence.

(Pl. Br. 1, 11, 18.)      Based on the following, the Court finds

that while the ALJ’s opinion is supported by substantial

evidence and the ALJ did not err at step five, the ALJ violated

the treating physician rule.         The Court therefore remands the

ALJ’s decision.

  I.      The ALJ Did Not Fail to Develop the Record

       Plaintiff asserts that the ALJ failed to develop the record

by not obtaining all of plaintiff’s medical records during the

relevant period.      Plaintiff further asserts that the ALJ erred

by not requesting updated medical source statements from

plaintiff’s treating physicians.          The Court disagrees.


                                      5
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 6 of 32



     An ALJ has an affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”   Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d

Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,

83-84 (2d Cir. 2015).   “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”   Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts, 94 F.3d

at 37–38).

  A. There was not an obvious gap in the record due to the
     missing medical evidence.

     Plaintiff argues that there was an obvious gap in the

record because a number of plaintiff’s medical records were

missing from the record.    (Pl. Br. 1–11.)     Specifically,

plaintiff states that the record was missing treatment notes

from Waterbury Hospital from September 1, 2010 to July 24, 2013,

and December of 2013; all records from CT Counseling; APT

medical records following October 2014; medical records from

Healthy Minds following plaintiff’s date of last insured (DLI);

and any medical records demonstrating plaintiff’s treatment of

Hepatitis C prior to the ALJ hearing.      (Pl. Br. 1–4.)     The Court

disagrees.



                                   6
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 7 of 32



     “The plaintiff in the civil action must show that he was

harmed by the alleged inadequacy of the record: ‘[T]he burden of

showing that an error is harmful normally falls upon the party

attacking the agency's determination.’”      Santiago, 2011 WL

4460206, at *2 (quoting Shinseki v. Sanders, 556 U.S. 396, 410

(2009)).    Where “[t]he plaintiff makes only a general argument

that any missing records possibly could be significant, if they

even exist[,] . . . [t]hat argument is insufficient to carry his

burden.”    Santiago, 2011 WL 4460206, at *2 (rejecting that the

ALJ was required to obtain additional medical records where the

plaintiff did not attempt to obtain the medical records

following the decision or indicate the importance of the

records).

     While plaintiff lists a number of medical records that he

believes may be missing, plaintiff does not even suggest that

the medical records will demonstrate he is disabled or that the

ALJ’s opinion is not supported by substantial evidence.

Plaintiff merely takes issue with their absence.        As indicated

in Santiago, such an assertion is insufficient to warrant

remand.

     Further, plaintiff is unsure that all the evidence in

question even exists.    Plaintiff believes there are missing

medical records from APT Foundation merely because the notes

from the period between January 13, 2015 to August 3, 2017 are


                                   7
        Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 8 of 32



not as voluminous as those from July 2013 to October 2014.               (Pl.

Br. 2.)    Plaintiff does not know if he was treated more than

what is reported in the records. (Pl. Br. 2-3).           Instead, he

only knows that he continued to receive treatment during that

time.    (Pl. Br. 2–3.)    Contrary to plaintiff’s assertion,

plaintiff’s counsel specifically told the ALJ that the APT

Foundation treatment notes were complete.          (R. 49.)

     Plaintiff further asserts that because he was diagnosed

with Hepatitis C there should be treatment notes demonstrating

his treatment during the relevant period.          (Pl. Br. 4.)

Plaintiff does not allege where he received treatment for his

Hepatitis C or during what time period.         (Pl. Br. 4.)     Further,

plaintiff’s assertion directly contradicts the record which

demonstrates that, although diagnosed with Hepatitis C, he was

not treated for it during the relevant period.           (R. 653, 755.)

Most recently, plaintiff told his physicians on April 26, 2015 —

just eight months before plaintiff’s DLI — that he has never

received Hepatitis C treatment.        (R. 755.)    Therefore, there is

nothing to indicate that the alleged medical records exist.

     Plaintiff asserts there was an obvious gap in the record

because there are no medical records from CT Counseling in the

record.    (Pl. Br. 2.)    Plaintiff cites to a note from July 25,

2013 from the APT Foundation in which plaintiff states he is

currently being treated at CT Counseling.          (R. 652.)    However,


                                      8
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 9 of 32



plaintiff neglects to point out that the note also recorded that

he stated that his insurance “dropped” and he was seeking a

transfer to another facility for treatment.       (R. 652.)    On

August 9, 2013, the APT Foundation recorded that plaintiff had

transferred from CT Counseling to the APT Foundation.         (R. 641.)

Thus, the medical records do not indicate that plaintiff would

have any additional treatment notes from CT Counseling Center

following July 25, 2013 as plaintiff suggests.

     Finally, while plaintiff takes issue with the lack of

evidence from Healthy Minds Psychiatric Services, plaintiff

specifically told the ALJ that the medical records from Healthy

Minds Psychiatric Services were complete.       (R. 49.)

     Plaintiff’s assertion essentially asks the ALJ to second

guess the medical evidence by asking for more evidence even

after being told by plaintiff that the record was complete.           See

(R. 49.)   Not only has plaintiff failed to demonstrate any

significance on behalf of the medical records he lists, but he

fails to establish that such records are likely to exist.

     Plaintiff has thus failed to establish that the missing

records are significant.    Therefore, the ALJ did not err by

failing to request the additional medical records.




                                   9
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 10 of 32



  B. The ALJ did not fail to develop the record by not
     requesting updated medical source statements from Dr.
     Marienfeld or plaintiff’s other doctors at the APT
     Foundation.

     Plaintiff asserts that the ALJ failed to develop the record

by not requesting an updated medical source statement from Dr.

Marienfeld or any of plaintiff’s other doctors at the APT

foundation who treated plaintiff at the time of the hearing.

The Court disagrees.

     A court must remand “where ‘the medical records obtained by

the ALJ do not shed any light on the [claimant's RFC], and

[where] the consulting doctors did not personally evaluate’ the

claimant.”   Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019

WL 1199393, at *11 (D. Conn. Mar. 14, 2019) (quoting Guillen v.

Berryhill, 697 F. App'x 107, 108-09 (2d Cir. 2017) (summary

order)).   “The record is insufficient when ‘[t]he medical

records discuss [the claimant’s] illnesses and suggest treatment

for them, but offer no insight into how [the] impairments affect

or do not affect [the claimant’s] ability to work, or [his]

ability to undertake the activities of daily life.’”         Martinez,

2019 WL 1199393, at *11 (alterations in original) (quoting

Guillen, 697 F. App'x at 109).

     However, “remand is not always required when an ALJ fails

in his duty to request opinions, particularly where . . . the

record contains sufficient evidence from which an ALJ can assess




                                   10
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 11 of 32



the petitioner's residual functional capacity.”        Tankisi v.

Comm'r of Soc. Sec., 521 Fed. Appx. 29, 33–34 (2d Cir. 2013).

The ALJ is not required to acquire an opinion from the

plaintiff’s treating source where the ALJ’s opinion is

consistent with a consultative examiner and “the ALJ also [has]

all of the treatment notes from” the plaintiff’s treating

physician.   Pellam v. Astrue, 508 Fed. Appx. 87, 89–90 (2d Cir.

2013).

     An ALJ does not have a duty to recontact a treating

physician for an updated opinion where the record is sufficient

for the ALJ to render a determination as to plaintiff’s residual

functional capacity (“RFC”) determination.       Sweeting v. Colvin,

No. 12-CV-917 DNH/CFH, 2013 WL 5652501, at *5 (N.D.N.Y. Oct. 15,

2013).   In Sweeting, the court determined that the ALJ did not

err by failing to recontact plaintiff’s treating physician for

an updated opinion although the opinion was issued almost two

and a half years before plaintiff’s ALJ hearing and over a year

after plaintiff’s alleged onset date.       See id. at *1, *5.     The

court found that plaintiff failed to present evidence that his

functional limitations changed since the original opinion, and

the ALJ’s opinion was supported by sufficient medical records,

the treating physician’s opinion, and the consulting examiner’s

opinion.   Id. at *5.




                                   11
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 12 of 32



     Dr. Marienfeld provided a filled out mental impairment

questionnaire from the APT Foundation on April 29, 2014.          (R.

371, 656–658.)    Dr. Marienfeld reported that she had been

treating plaintiff monthly for the last three months.         (R. 656.)

Dr. Marienfeld reported that plaintiff had made significant

improvement and his cognitive status improved with medication.

(R. 656.)   Dr. Marienfeld noted that plaintiff had no problem

taking care of his personal hygiene, caring for physical needs,

using good judgment regarding safety and dangerous

circumstances, asking questions or requesting assistance, and

carrying out single-step instructions.       (R. 371, 656–657.)

     Dr. Marienfeld further noted that plaintiff had a slight

problem with using appropriate coping skills to meet ordinary

demands of a work environment, interacting with others in a work

environment, getting along with others without distracting them

or exhibiting behavior extremes, and carrying out multi-step

instructions.    (R. 371, 656–657.)     Dr. Marienfeld noted that

plaintiff had an obvious problem handling frustration

appropriately, respecting/ responding to others in authority,

focusing long enough to finish assigned simple activities or

tasks, changing from one simple task to another, performing

basic work activities at a reasonable pace/ finishing on time,

and performing work activity on a sustained basis.         (R. 371,

656–657.)


                                   12
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 13 of 32



     Plaintiff’s DLI is December 31, 2015.          (R. 17.)   Dr.

Marienfeld issued her response to the mental impairment

questionnaire on April 29, 2014.        (R. 658.)    Thus, Dr.

Marienfeld’s opinion was issued one year and eight months before

plaintiff’s DLI and over a year and a half after plaintiff’s

alleged onset date of September 1, 2012.        (R. 318.)

     Like Sweeting, plaintiff does not assert that his condition

worsened and therefore Dr. Marienfeld’s original findings were

inconsistent with later treatment.        Plaintiff asserts that the

ALJ is required as a matter of law to request updated treating

physicians’ opinions whenever an opinion is rendered before a

plaintiff’s DLI.   As an opinion from a treating physician is not

required in all circumstances, it certainly cannot be true that

all treating physician opinions must occur at the end of, or

close to the end of, the relevant period.        See Sweeting v.

Colvin, No. 12-CV-917 DNH/CFH, 2013 WL 5652501, at *5 (N.D.N.Y.

Oct. 15, 2013)(updated treating physician opinion not required

where plaintiff failed to demonstrate its importance); see also

Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019 WL 1199393,

at *11 (D. Conn. Mar. 14, 2019)(a treating physician’s opinion

is only required where the record is incomplete without it);

Pellam v. Astrue, 508 Fed. Appx. 87, 89–90 (2d Cir. 2013)(same);

Tankisi v. Comm'r of Soc. Sec., 521 Fed. Appx. 29, 33–34 (2d

Cir. 2013) (a treating physician’s opinion is not required where


                                   13
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 14 of 32



“the record contains sufficient evidence from which an ALJ can

assess the petitioner's residual functional capacity.”)

     Not only does plaintiff not present evidence that his

functional limitations changed since the original opinion, the

ALJ’s opinion 5 was supported by sufficient medical records.           The

ALJ determined that plaintiff

     had the residual functional capacity to perform a full
     range of work at all exertional levels but with the
     following nonexertional limitations: The [plaintiff] was
     limited to simple, routine, and repetitive tasks with one
     to two step commands. The [plaintiff] would further be
     limited to work with the general public only 50 percent of
     the time, to work with coworkers only 70 percent of the
     time and to work where there is no collaborative work and
     no teamwork with his coworkers.

(R. 21.)

      Plaintiff testified that he is “really touchy” when

receiving feedback and is unable to work around other people.

(R. 69, 70.)    Plaintiff asserts that he is very argumentative

and could not handle being approached by a stranger on the

street.    (R. 79, 80.)   However, plaintiff’s examining physicians

routinely noted that, although depressed, plaintiff was alert,

engaged, focused, and had appropriate behavior.        (R. 614, 634,

637, 676.)    Plaintiff also maintained full custody of his

daughter from age 3 to adulthood.       (R. 636.)



5 As plaintiff only objects to the ALJ’s failure to request
updated treating source statements from plaintiff’s mental
health specialists, the Court will only examine the sufficiency
of the ALJ’s mental RFC determination in this section.

                                   14
       Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 15 of 32



       Plaintiff further asserts that his memory is so limited

that he could not tell you what TV show he just finished

watching, his appointments, or be able to give directions to a

stranger.    (R. 80, 81.)    However, plaintiff reported improvement

in his mood disorder, concentration, depression, and anxiety

with medication and his physicians noted that he was stable.

(R. 622, 623, 628, 635–36, 643, 669, 685, 689, 694, 698, 703.)

Plaintiff’s concentration and speech were noted to be within

normal limits.     (R. 637.)    While plaintiff did report on January

13, 2015 and April 14, 2015 that he forgot about his

appointment, he noted that it was because he had stopped taking

his medication.     (R. 688, 691.)

       Plaintiff testified that he is anxious around people.             (R.

61.)    However, plaintiff also reported that he would be starting

school three evenings a week, and plaintiff’s physicians

recommended monthly group counseling.         (R. 614–15, 626, 641,

681, 1075, 1080.)     Plaintiff also testified that his main form

of transportation is the bus.       (R. 68.)

       In addition to the medical evidence, medical expert Dr.

Nathan Strahl testified at the ALJ hearing as to plaintiff’s

limitations based on the medical records.         (R. 51–59.)

Foremost, Dr. Strahl testified that there was sufficient

evidence in the record to render an RFC determination.




                                     15
        Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 16 of 32



     Dr. Strahl stated that there is no evidence in the record

that plaintiff has any severe recurrent problems.            (R. 54.)     Dr.

Strahl also testified to the following: that plaintiff’s more

predominant diagnosis is anxiety; plaintiff may have ADHD but it

resolved with medication; the medical record does not

demonstrate an ongoing problem with plaintiff’s bipolar; and

there lacks the mental health treatment for a more definitive

diagnosis of depression or any evidence of PTSD.           (R. 55–57.)

     Dr. Stahl further opined that plaintiff should be limited

to simple, routine, repetitive tasks, one-two-step commands and

work mostly independent although he could be around co-workers

70 percent of the time and the general public 50 percent of the

time.    (R. 58.)    Dr. Stahl’s opinion is consistent with the

medical record, Dr. Marienfeld’s opinion, and the ALJ’s RFC

determination.

     Therefore, not only does plaintiff not present evidence

that his functional limitations changed since the original

opinion, the ALJ’s mental RFC determination was supported by

sufficient medical records.        The ALJ’s determination was also

consistent with the opinions of Dr. Stahl and Dr. Marienfeld.

Therefore, the ALJ was not required to seek updated medical

source statements from Dr. Marienfeld or plaintiff’s other APT

Foundation treating physicians.




                                      16
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 17 of 32



  II.     The ALJ Violated the Treating Physician Rule

     Plaintiff asserts that the ALJ failed to provide an

adequate explanation as to why the opinions of Dr. Marienfeld

and clinician Virginia Taverner were not entitled to controlling

weight.    The Court agrees.

     The medical opinions of treating physicians are generally

given more weight than other evidence.        The treating physician

rule stipulates that “the opinion of a [plaintiff’s] treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the] case record.’”        Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2));

see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(“A treating physician’s opinion need not be given controlling

weight where it is not well-supported or is not consistent with

the opinions of other medical experts” where those other

opinions amount to “substantial evidence to undermine the

opinion of the treating physician”).

     “The regulations further provide that even if controlling

weight is not given to the opinions of the treating physician,

the ALJ may still assign some weight to those views, and must

specifically explain the weight that is actually given to the


                                   17
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 18 of 32



opinion.”   Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn.

2009) (citing Schupp v. Barnhart, No. Civ. 3:02-CV-103(WWE),

2004 WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).         It is “within

the province of the ALJ to credit portions of a treating

physician’s report while declining to accept other portions of

the same report, where the record contain[s] conflicting

opinions on the same medical condition.”       Pavia v. Colvin, No.

6:14-cv-06379 (MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4,

2015) (citing Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002)).

     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.     20 C.F.R. § 404.1527.      It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

     After considering the relevant factors, “the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’”      Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015) (citing (citing Burgess v. Astrue, 537


                                   18
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 19 of 32



F.3d 117, 129 (2d Cir. 2008))(alteration in original).         The ALJ

may not simply substitute his own judgment for that of the

treating physician, and failure to provide good reasons for the

weight given to a treating physician’s opinion is grounds for

remand.    Id.

     “SSA regulations provide a very specific process for

evaluating a treating physician's opinion” and failure to

“explicitly consider” any of the named factors is grounds for

rejecting the ALJ’s decision.     Greek, 802 F.3d 370, 376 (2d Cir.

2015) (emphasis added).    However, an ALJ is not required to

explicitly cite to the treating physician rule or its factors.

Crowell v. Comm'r of SSA, 705 Fed. Appx. 34, 35 (2d Cir. 2017).

It is sufficient that the ALJ substantively reference the rule

and provide good reason for not assigning a plaintiff’s treating

physician controlling weight.     Id.

     The ALJ assigned Dr. Marienfeld’s opinion some weight.            The

ALJ noted that while the opinion was generally consistent, it

did not contain any specific functional limitations and was

missing a page.    (R. 25.)   The ALJ assigned Licensed Alcohol and

Drug Counselor, Ms. Virginia Taverner’s opinion little weight.

(R. 25.)    The ALJ determined that Ms. Taverner did not qualify

as a treating physician and there is no evidence that the co-

signing doctor ever treated the plaintiff.       (R. 25.)    The ALJ




                                   19
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 20 of 32



further stated that Ms. Taverner’s opinion was not supported by

medically acceptable clinical techniques.       (R. 25.)

  A. Ms. Taverner’s opinion is not entitled to controlling
     weight

     Plaintiff erroneously argues that Ms. Taverner’s opinion is

entitled to controlling weight.      Ms. Taverner is a counselor and

not a treating physician entitled to controlling weight.

Wiggins v. Colvin, No. 3:13CV1181 (MPS), 2015 WL 5050144, at *2

(D. Conn. Aug. 25, 2015) (licensed professional counselors are

not acceptable medical sources).        However, where the opinion is

cosigned by an acceptable medical source, the opinion should be

evaluated according to the treating physician rule.         Id.

     Nevertheless, “[w]hen an other source's opinion is co-

signed by an acceptable medical source, but there are no records

or other evidence to show that the [acceptable medical source]

treated [plaintiff], the [other source's] opinion does not

constitute the opinion of the [acceptable medical source].”

Malave v. Berryhill, No. 3:16CV00661(SALM), 2017 WL 1080911, at

*5 (D. Conn. Mar. 22, 2017) (quoting Goulart v. Colvin, No.

3:15CV1573(WIG), 2017 WL 253949, at *4 (D. Conn. Jan. 20, 2017))

(alterations in original)(internal quotation marks omitted).

      Ms. Taverner’s opinion was co-signed by Dr. Nelson

Campbell.   (R. 663.)   However, as the ALJ noted, there is no

evidence that Dr. Campbell treated plaintiff.        (R. 25.)



                                   20
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 21 of 32



Plaintiff fails to assert or present any evidence that Dr.

Campbell ever treated him.     As such, Ms. Taverner’s opinion is

not entitled to controlling weight.

     As an “other source” who treated plaintiff, Ms. Taverner’s

opinion is important.    Drysdale v. Colvin, No. 14-CV-01722 SN,

2015 WL 3776382, at *4 (S.D.N.Y. June 16, 2015).        “[T]he ALJ is

certainly free to consider the opinions of these ‘other sources’

in making his overall assessment of a claimant's impairments and

residual abilities, [however,] those opinions do not demand the

same deference as those of a treating physician.”         Genier v.

Astrue, 298 Fed. Appx. 105, 108 (2d Cir. 2008).        “[T]he ALJ [is]

free to discount [evidence of other sources] in favor of the

objective findings of other medical doctors.”        Id. at 108–109.

     Ms. Taverner opined that plaintiff had no problems taking

care of personal hygiene; caring for physical needs; using good

judgment regarding safety and dangerous circumstances;

respecting/ responding appropriately to others in authority; and

getting along with others without distracting them or exhibiting

behavioral extremes.    (R. 661–662.)

     Ms. Taverner opined that plaintiff would have a slight

problem with interacting appropriately with others in a work

environment; asking questions or requesting assistance; carrying

out single-step instructions; changing from one task to another;

and performing basic work activities at a reasonable pace/


                                   21
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 22 of 32



finishing on time.    (R. 661–662.)     Ms. Taverner also opined that

plaintiff would have an obvious problem handling frustration

appropriately.    (R. 661.)

     Additionally, Ms. Taverner opined that plaintiff would have

a serious problem using appropriate coping skills to meet

ordinary demands of the work environment; carrying out multi-

step instructions; and focusing long enough to finish assigned

simple activities or tasks.     (R. 661–662.)    Finally, Ms.

Taverner opined that plaintiff would have a very serious problem

performing work activities on a sustained basis.        (R. 662.)

     The ALJ gave Ms. Taverner’s opinion little weight because

Ms. Taverner is not a treating source and because Ms. Taverner’s

conclusions are not supported by medically acceptable clinical

techniques.   (R. 25.)   The ALJ’s conclusion is supported by

substantial evidence.    As detailed above, the medical record

supports far less extreme limitations than Ms. Taverner

hypothesized.    Notably, neither Dr. Strahl nor Dr. Marienfeld

opined such serious limitations.        (R. 51–59, 370–371, 656–658.)

     As Ms. Taverner’s opinion is not entitled to controlling

weight, the ALJ did not violate the treating physician rule by

according the opinion less than controlling weight.         Similarly,

because substantial evidence supports the ALJ’s determination

that Ms. Taverner’s opinion is not supported by the record, the

ALJ did not err by assigning her opinion little weight.


                                   22
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 23 of 32



  B. The ALJ violated the treating physician rule by assigning
     Dr. Marienfeld’s opinion less than controlling weight

     Dr. Marienfeld is a doctor who treated the plaintiff and

therefore is entitled to controlling weight so long as her

opinion is consistent with the record and acceptable medical

clinical techniques.    Because the ALJ assigned Dr. Marienfeld’s

opinion less than controlling weight, he was required to provide

good reason for his decision to do so.

     The ALJ violated the treating physician rule.         The ALJ

noted that Dr. Marienfeld is a doctor and her opinion is

generally consistent with the ALJ’s RFC determination, however,

her opinion lacks any specific functional limitations.         (R. 25.)

The treating physician rule makes clear that a treating

physician must be accorded controlling weight so long as his or

her opinion is consistent with substantial evidence in the

record and well supported by medically acceptable clinical and

laboratory diagnostic techniques.       Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2)).

     The ALJ is not permitted to discount the opinion of a

treating physician merely because it lacks specificity.          Rivera

v. Berryhill, No. 17-CV-991 (JLC), 2018 WL 4328203, at *12–13

(S.D.N.Y. Sept. 11, 2018)(reversing the ALJ for rejecting the

treating physician’s opinion because it failed to articulate

specific functional limitations).       Poulton v. Astrue, No. 07-CV-




                                   23
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 24 of 32



6258, 2008 WL 941715, at *8 (W.D.N.Y. Apr. 4, 2008)(“The ALJ

erroneously found that the treating physician's opinions were

not persuasive because they did not set forth any specific

functional limitations.”).     Indeed, where the opinion is vague,

the ALJ must recontact a treating physician.        Selian v. Astrue,

708 F.3d 409, 421 (2d Cir. 2013).

     The ALJ failed to accord Dr. Marienfeld’s opinion

controlling weight, even though it was consistent with the

record and well supported by medically acceptable clinical and

laboratory diagnostic techniques.       Since the Court has already

addressed the ALJ’s finding regarding Dr. Marienfeld’s alleged

failure to set forth specific functional limitations, the only

other support the ALJ offered as a good reason to discount Dr.

Marienfeld’s opinion is that it was missing a page.         (R. 25.)

However, Dr. Marienfeld’s opinion was complete but one page was

attached separately and thus in a difference location of the

record.   (R. 370–371, 656–658.)     The ALJ’s comment makes it

apparent that he did not review the entirety of Dr. Marienfeld’s

opinion and thus could not make an informed decision as to the

weight the opinion should be afforded.

     Since the ALJ violated the treating physician rule by

failing to accord Dr. Marienfeld’s opinion controlling weight

and by failing to provide good reason for his decision to do so,

the Court must remand.


                                   24
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 25 of 32



  III. The ALJ’s Findings at Step Five Are Supported By
       Substantial Evidence

     Plaintiff asserts that the ALJ’s findings at step five are

unsupported by substantial evidence.       (Pl. Br. 18.)    Plaintiff

asserts that the ALJ improperly relied on the testimony of

vocational expert Warren Maxim as Mr. Maxim did not cite any

sources supporting his testimony.       (Pl. Br. 18–22.)    Plaintiff

also asserts that the ALJ’s hypothetical to Mr. Maxim was not

supported by substantial evidence.       (Pl. Br. 22–24.)    The Court

disagrees.

       A. The ALJ did not improperly rely on the testimony of
          Mr. Maxim

     At Step Five, the Commissioner must determine that

significant numbers of jobs exist in the national economy that

the plaintiff can perform.     See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   “An ALJ may make this determination either by

applying the Medical Vocational Guidelines or by adducing

testimony of a vocational expert.”       McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014).    “An ALJ may rely on a vocational

expert's testimony regarding a hypothetical as long as ‘there is

substantial record evidence to support the assumption[s] upon

which the vocational expert based his opinion,’ . . . and

accurately reflect the limitations and capabilities of the

claimant involved.”    Id. (internal citations omitted)

(alterations in original) (quoting Dumas v. Schweiker, 712 F.2d


                                   25
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 26 of 32



1545, 1553-54 (2d Cir. 1983)) (citing Aubeuf v. Schweiker, 649

F.2d 107, 114 (2d Cir. 1981)).

     A vocational expert’s failure to provide the scientific

data supporting his or her conclusion as to the number of jobs

available in the national economy may still be supported by

substantial evidence.    Biestek v. Berryhill, 139 S. Ct. 1148,

1157 (2019).   “The inquiry, as is usually true in determining

the substantiality of evidence, is case-by-case.        It takes into

account all features of the vocational expert’s testimony, as

well as the rest of the administrative record.”        Id.   While the

refusal to present scientific data may or may not affect the

credibility of the expert’s testimony, the analysis “defers to

the presiding ALJ, who has seen the hearing up close.”         Id.

     The vocational expert’s credentials, history of testimony,

ability to answer the ALJ and attorney’s questions, and the

alleged basis for his testimony are all relevant in providing

substantial evidence for his opinion.       See id. at 1155.

     The Second Circuit has held that “a vocational expert is

not required to identify with specificity the figures or sources

supporting his conclusion, at least where he identified the

sources generally.”    McIntyre, 758 F.3d at 152.      “[T]he ALJ

[may] reasonably credited [a vocational expert’s] testimony,

which was given on the basis of the expert's professional




                                   26
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 27 of 32



experience and clinical judgment, and which was not undermined

by any evidence in the record.”      Id.

     In Crespo, the vocational expert identified available jobs

based on a hypothetical person’s limitations and the number of

these available jobs in the national economy.        Crespo v. Comm'r

of Soc. Sec., No. 3:18-CV-00435 (JAM), 2019 WL 4686763, at *8

(D. Conn. Sept. 25, 2019).      The ALJ relied on the vocational

expert’s testimony despite his failure to identify the source of

the number of jobs.    Id.    The plaintiff’s counsel examined the

vocational expert and did not challenge the qualifications of

the expert or ask about the number of jobs available.         Id.      The

court determined that “the vocational expert’s failure to

identify the sources of her job-numbers data does not dispel the

existence of substantial evidence for the ALJ’s conclusion that

Crespo could perform a substantial number of jobs that existed

in the national economy.”      Id. at *9.

     The facts presented here are almost identical to those in

Crespo.    The ALJ relied on Mr. Maxim’s testimony despite his

failure to provide a source for his testimony.        (R. 35–36.)

However, unlike Crespo, the ALJ did confirm with Mr. Maxim that

his testimony was consistent with the Dictionary of Occupational

Titles (“DOT”).    (R. 87.)    Plaintiff’s counsel did not object to

Mr. Maxim’s qualifications or to the number of jobs while at the

hearing.    See (R. 82, 85–87, 88.)     As in Crespo, Mr. Maxim’s


                                   27
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 28 of 32



failure to provide a source for the number of jobs in the

economy does not “dispel the existence of substantial evidence.”

Crespo, 2019 WL 4686763, at *9.

     The ALJ properly relied on the testimony of the vocational

expert.    Therefore, plaintiff is incorrect that the step five

determination is not supported by substantial evidence per se.

Plaintiff has failed to demonstrate that the ALJ’s RFC

determination is not supported by substantial evidence and thus

the vocational expert’s testimony was in error.        As such, the

ALJ’s step five findings are supported by substantial evidence.

          B. The ALJ’s hypothetical was supported by substantial
             evidence

     Plaintiff asserts that the ALJ’s RFC determination is not

supported by substantial evidence and therefore the hypothetical

posed to Mr. Maxim was similarly not based on substantial

evidence.    (Pl. Br. 22–24.)   Plaintiff asserts that the ALJ

improperly assumed that plaintiff could lift up to 100 pounds,

which amounts to two-thirds of plaintiff’s body weight.          (Pl.

Br. 24, n.56.)    The Court disagrees.

     The ALJ determined that none of plaintiff’s physical

impairments resulted in severe medically determinable

impairments.    (R. 18–20.)   Plaintiff does not challenge that his

physical impairments were not severe medically determinable




                                   28
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 29 of 32



impairments.   However, plaintiff does challenge the ALJ’s

physical RFC findings.    (Pl. Br. 23–24.)

     Plaintiff’s physical impairments include right ankle pain,

a torn rotator cuff, lumbosacral, cervical, and thoracic pain,

and left leg impairment.    (R. 19.)    Specifically, plaintiff

asserts that there is no evidence to suggest that he can lift or

carry 100 pounds for up to one third of the workday, as would be

required for some work encompassed under all exertional levels.

(Pl. Br. 24, n. 24.)    However, the ALJ is not required to find

restrictions where the plaintiff fails to establish such a

restriction.   See Talavera v. Astrue, 697 F.3d 145, 153 (2d Cir.

2012).   Indeed, the failure to provide evidence establishing

plaintiff’s weightlifting restrictions is sufficient for the ALJ

to reject such a restriction.     See id. at 153–154.

     Plaintiff does not present any evidence that he is

restricted in any way by what weight he can carry, but merely

argues that lifting is “absurd” as 100 pounds is two thirds of

his body weight.   (Pl. Br. 24, n. 24.)      Plaintiff’s bald

assertion is insufficient to establish any sort of weightlifting

restriction.

     Regardless, substantial evidence supports the ALJ’s

physical RFC finding.    Plaintiff’s physical impairments were

only reported as mild and required little to no treatment.             (R.

788, 803, 1038.)   When plaintiff originally reported to the


                                   29
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 30 of 32



emergency room following an accident that caused his back pain,

plaintiff reported the pain was mild and only a five on a scale

of one to ten.    (R. 788.)   Plaintiff had a normal range of

motion in his back and hips.     (R. 790.)    However, when re-

evaluated in July 2015, plaintiff had improved about ninety

percent and had a normal range of motion, normal gait, and no

tenderness.   (R. 1086–89.)    Notably, on April 25, 2015 and

October 26, 2016, plaintiff reported no back pain and had a

normal range of motion.    (R. 744.)

     On April 7, 2014, plaintiff reported to the emergency room

with left thigh pain.    (R. 803.)      However, he rated his pain as

mild and as a two on a scale of one to ten.        (R. 803.)

Plaintiff’s examination was relatively normal and demonstrated

no decrease range of motion or strength.       (R. 804.)

      Over ten months after plaintiff’s DLI, plaintiff reported

to Yale New Haven Health Systems with right ankle pain.          (R.

1038.)   Plaintiff reported the pain as mild and was seen by an

orthopedic doctor and given a splint.       (R. 1041.)    Plaintiff was

told to treat the ankle with ice or a warm compress and to

follow up with his primary care doctor.       (R. 1058.)

     None of the medical evidence suggests that plaintiff’s

physical impairments required aggressive treatment or even long-

term treatment.    Plaintiff’s limited treatment notes further

indicate that he achieved relief from his symptoms with minimal


                                   30
     Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 31 of 32



visits and did not require further follow up.        Therefore, the

record lacks evidence that plaintiff suffered any physical

limitations.   As plaintiff fails to present any evidence

demonstrating the contrary, the ALJ’s RFC determination is

supported by substantial evidence.

     Plaintiff has not shown that the relevant evidence

precludes a reasonable mind from finding that he could lift 100

pounds or that he had any physician restrictions.         Plaintiff has

thus failed to demonstrate that the ALJ’s determination is

unsupported by substantial evidence.       Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

                              CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #27-2) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #28-2) is DENIED.

     This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.     Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 13th day of July 2020, at Hartford,

Connecticut.


                                   31
Case 3:18-cv-01978-RAR Document 29 Filed 07/13/20 Page 32 of 32



                            __        /s/   __ ___ ____
                            Robert A. Richardson
                            United States Magistrate Judge




                              32
